Title: To John Adams from C. W. F. Dumas, 19 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 19e. fevr. 1781

Les derniers papiers Anglois ont copié de la Gazette de N. York un long article au sujet d’une prétendue sédition d’un Corps de 2000 h. de l’armée du Gl. Washington. Quelque décréditée que soit, avec raison, cette source impure, cela ne laisse pas d’inquiéter ici ceux du bon parti, et de donner quelque espoir aux Anglomanes. Ayez donc la bonté, Monsieur, de me marquer en réponse, le plutôt le mieux ce que vous savez ou croyez du fait, et, en supposant qu’il y eût quelque chose de vrai, quelles en pourroient être les conséquences, afin que je puisse tranquilliser les faibles, et rabattre la joie des malintentionnés.
Mercredi prochain les Etats provinciaux d’ Hollde. se rassembleront. Il faut espérer que la Scene ici s’animera un peu alors. Le temps s’approche où nous devons avoir des nouvelles de Petersbourg.
Je suis avec grand respect, Monsieur Votre très humble & très obéissant serviteur

Dumas

